Citation Nr: 0617130	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  02-20 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Blue Ridge Legal Services, 
Inc.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to December 
1941.  He died on April [redacted], 1993.  The appellant is the 
veteran's widow.  In April 1993, the appellant was granted 
death pension benefits by the Regional Office (RO).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Roanoke, Virginia, RO of the Department of Veterans Affairs 
(VA) that denied a claim for special monthly pension by 
reason of being in need of regular aid and attendance or on 
account of being housebound.

In June 2003, The Board remanded this matter for additional 
development and adjudication.  This having been completed, 
the matter is again before the Board.


FINDINGS OF FACT

1.  The objective medical evidence does not show that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.

2.  The appellant is not institutionalized in a nursing home 
on account of physical or mental incapacity.

3.  The objective medical evidence does not show that the 
appellant requires the daily assistance of another to perform 
the activities of daily living or to protect herself from the 
dangers of his environment, without which she would require 
nursing home or other institutional care. 

4.  The objective evidence does not show that the appellant 
is substantially confined to her home or immediate premises 
by reason of disabilities which it is reasonably certain will 
remain throughout her lifetime.

CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance or on account of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1541, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in August 2003 and March 2005, the 
appellant was furnished notice of the type of evidence needed 
in order to substantiate her claim, as well as the type of 
evidence VA would assist her in obtaining.  The appellant was 
informed of her responsibility to identify, or submit 
directly to VA medical evidence, including evidence that 
shows the need for aid and attendance and evidence 
demonstrating that the appellant is housebound.  The 
appellant was informed that this evidence could consist of 
medical records and evidence from other sources.  And the 
appellant was also generally informed that she should send to 
VA evidence in her possession that pertains to the claim.

In addition, by way of a September 2002 rating decision, an 
October 2002 Statement of the Case, and October and December 
2005 Supplemental Statements of the Case, the RO advised the 
appellant and her representative of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the appellant's behalf), and provided the basis for the 
decisions regarding the claim.  These documents, when 
considered together with RO's VCAA and development letters, 
also provided the appellant and her representative with 
adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
appellant's claim, and also specifically informed the 
appellant of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the her 
behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the appellant's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
October and December 2005 Supplemental Statements of the 
Case, and prior to the transfer and certification of the 
appellant's case to the Board.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the appellant and her representative have had time to 
consider the content of the notice and respond with any 
additional evidence or information relevant to the claim.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the appellant.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies to the present matter as well.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's private and VA 
treatment records, physician reports and questionnaires 
submitted in connection with the claim, and statements 
submitted by the appellant and her representative in support 
of the claim.  In addition, the Board notes that this matter 
has been remanded on a prior occasion for additional 
development, to include a search for additional relevant 
records and also to afford the appellant an opportunity to be 
examined in connection with the claim.  In this regard, the 
Board notes that the RO scheduled the appellant for a VA 
examination in connection with her claim.  The appellant, 
however cancelled this examination, and has not requested to 
be scheduled for an additional examination.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to special monthly pension by reason of 
being in need of regular aid and attendance or on account of 
being housebound.

The appellant asserts that she is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person or on account of being housebound.

Where a surviving spouse who is entitled to death pension is 
in need of the regular aid and attendance of another person, 
an increased rate of pension is payable. 38 U.S.C.A. § 
1541(d) (West 2002). For pension purposes, a person shall be 
considered to be in need of regular aid and assistance if 
such person (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a). 38 C.F.R. § 3.351(c). 

Section 3.352(a) prescribes that determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others. In making 
such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made. The particular personal functions, which the 
claimant is unable to perform, should be considered in 
connection with his/her condition as a whole. It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352(a) (2003).

In addition, determinations that the claimant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

With respect to the appellant's housebound claim, 38 C.F.R. 
§ 3.351(f) states that the rate of death pension payable to a 
surviving spouse who does not qualify for aid and attendance 
shall be improved if the surviving spouse is permanently 
housebound by reason of disability.  This requires that the 
appellant be substantially confined to her home or immediate 
premises by reason of disabilities which it is reasonably 
certain will remain throughout her lifetime.  38 U.S.C.A. 
§ 1541(e); 38 C.F.R. § 3.23(a)(7), 3.352(f).

In this case, the evidence does not support, and the 
appellant does not assert, that she is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less, or that she is a patient in a nursing home 
because of mental or physical incapacity.  Rather, the 
appellant asserts that she has a factual need for aid and 
attendance, or in the alternative, that she is substantially 
confined to her home or immediate premises by reason of her 
disabilities.

Here, the claims file contains private and VA medical and 
treatment records and physician questionnaires submitted in 
connection with the claim.  The record also contains the 
February 2003 testimony of the appellant before the Board.  

The appellant's medical records indicate that the appellant 
suffers from various disabilities, including asthma, chronic 
sinusitis, allergic rhinoconjunctivitis, and chronic 
obstructive pulmonary disease.  She has also been indicated 
to suffer from depression, high blood pressure and diabetes 
mellitus, Type II.  In her February 2003 testimony before the 
Board, the appellant indicated that her disabilities cause 
weakness, so that she stays in her house all of the time.  
She also indicated that he depression kept her in bed 
numerous days.  The appellant, however, did note that she 
ventures out for shopping trips, driven by her boyfriend, and 
that she also goes out to see her doctors.  The appellant 
also indicated that she sits on her porch, but that she does 
not generally go to church or visit relatives because she 
does not feel good.  With respect to the actual need for 
regular aid and attendance, including actual personal 
assistance from others, the appellant indicated that she was 
able to dress and undress herself, although she stated that 
she sometimes didn't feel good enough to do so, that she 
could cook for herself and feed herself.  She indicated, 
however, that she did not feel good enough to do cleaning.  
At the end of the hearing the veteran's representative 
indicated that it was probably a stretch to indicate that the 
appellant is eligible for aid and attendance, but argued that 
the appellant should be entitled to housebound benefits since 
she is pretty well confined to her house without the 
assistance of others.  

The appellant's other medical records, while addressing the 
appellant's various medical conditions, do not specifically 
address the criteria for aid and attendance and housebound 
benefits.  The exceptions are two questionnaires signed by 
one of the appellant's physicians.  The first of these 
questionnaires, filled out by the appellant and signed by her 
physician, indicated that the appellant was able to walk 
unaided (with a note to the affect the appellant needs 
someone to take her places), that she is able to feed 
herself, that she needs no assistance in bathing and tending 
to other hygiene needs, that she is not able to care for the 
needs of nature, that she is confined to bed (with a note 
that she is on oxygen), that she is able to sit up, that she 
is not blind, that she is not able to travel (with a note 
that she has trouble breathing), that she is able to leave 
home without assistance (with a note that she just goes to 
the store), and that she does not require nursing home care.  
The appellant added a note to the questionnaire stating that 
sometimes she just lies in bed and just stays in the house, 
and that she does both sometimes.  The second questionnaire 
submitted almost two years later, does not appear to have 
been filled out by the appellant, but was again signed by her 
physician.  This questionnaire indicated that the appellant 
was able to walk unaided and was able to feed herself, did 
not need assistance in tending to bathing and other hygiene 
needs, could use the bathroom independently, was not confined 
to bed, was able to sit up, was not blind, could leave home 
without assistance, and did not require nursing home care.

Based on the foregoing, the Board concludes that the evidence 
does not show that the appellant meets any of the criteria 
sufficient to warrant aid and attendance or housebound 
benefits, and the claim must be denied.

In reviewing the pertinent evidence, discussed above, it is 
simply not shown that the appellant is bedridden or that she 
is unable to take care of her personal needs such as 
dressing, bathing, going to the bathroom, or eating on a 
regular basis.  The record shows that the appellant lives in 
her own home and does not require regular assistance from 
another person for her daily living needs. In addition, the 
evidence does not indicate that the appellant is 
substantially confined to her home or immediate premises by 
reason of her disabilities, or that these disabilities are 
reasonably certain to remain throughout her lifetime. 
Although the appellant testified that she is limited by her 
various disabilities and receives helpful assistance from 
others, she also indicated that she was able to take care of 
all of the other activities of daily living, and that she 
goes outside of her house for shopping and doctor visits on a 
fairly regular basis.  

In addition, the medical evidence of record does not 
establish that the appellant requires the frequent need of 
adjustment of a special prosthetic or orthopedic appliance, 
which by reason of a service-connected disability cannot be 
done without the aid of another.  Additionally, it is not 
shown that the appellant has a mental or physical impairment 
which requires assistance on a regular basis to protect 
herself from hazards or dangers incident to her daily 
environment. 

And finally, the evidence does not show that the appellant is 
a patient living in a nursing home, or that she is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less.  

The criteria for regular aid and attendance contemplate the 
need for regular personal health care services.  And the 
housebound criteria indicate that the claimant must be 
substantially confined to his or her home or immediate 
premises by reason of disabilities.  In this case, the 
evidence of record simply does not show that the appellant's 
disabilities meet these criteria.  38 C.F.R. §§ 3.351(b), 
(c), (f), 3.352(a).  Accordingly, the veteran does not 
qualify for special monthly pension based on the need for 
regular aid and attendance or on account of being housebound. 


ORDER

Special monthly pension by reason of being in need of regular 
aid and attendance or on account of being housebound is 
denied.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


